 



EXHIBIT 10(ii)(ay)

         

  Ken C. Hicks    
 
       

  Position:   President and Chief Merchandising Officer

  Starting Date:   January 1, 2005
 
       

  Base Salary:   $765,000, reviewed annually beginning March,  2006
 
            Short Term Incentive     50% of Base Salary at Target     100% of
Base Salary at Max

Stock Options

You received a special stock option grant for 50,000 shares on January 3, 2005,
with an exercise price of $41.87. The option will vest pro-rata over a
three-year period and become 100% vested on January 1, 2008.

On February 16, 2005 you will receive a special stock option grant that is
intended to replace a value of $107,500 (the difference in value between
December 8, the date of Board approval, and January 3, the effective date of the
stock option described above). The number of shares will be determined by the
fair market value (average of high and low) on the date of grant. The option
exercise price will be the fair market value of JCPenney stock on the grant
date. The option will vest over a three year period. The grant is subject to the
approval of the Human Resources and Compensation Committee of the Board.

Restricted Stock Grant

You received a restricted stock award for 13,813 shares on January 3, 2005. The
shares covered by the stock award shall vest on January 3, 2008.

All of the above awards are subject to the terms and provisions of the 2001 J.
C. Penney Company, Inc. Equity Compensation Plan.

Long Term Incentive

You will be eligible to participate in the JCPenney Long Term Incentive Program,
including grants of stock options and restricted stock as approved by the Board,
with awards under that plan governed by the final plan approved by shareholders
in May,  2005.

Benefits

You are eligible to participate in the JCPenney benefits programs, according to
the terms of each program.

Termination of Prior Agreement

This agreement supersedes that certain Employment Agreement between JCPenney
Corporation, Inc. and you, dated July 15, 2002. Consequently, that certain
Employment Agreement is hereby terminated as of this date.

     

  /s/ Myron E. Ullman, III

   

  Myron E. Ullman, III
 
   

  /s/ Ken C. Hicks

   

  Ken C. Hicks
 
   

  February 16, 2005

   

  Date

 